Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17/516639  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Schnepp on 3/3/2022.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 4, at line 3, “80%” has been replaced by --  95%  --.
In claim 4, at line 11, the phrase “to eliminate a conjugation site” has been deleted.
In claim 80, at line 2, “80%” has been replaced by --  95%  --.
Claim 88 has been replaced by the following:
--  88. The composition of claim 4, where said polypeptide is conjugated to a polymer, and wherein said polymer is not conjugated to an amino acid corresponding to either of Lysine 225 or Lysine 238 of SEQ ID NO. 1.  –
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the support for the amendment for “at least 95% sequence identity” (claims 4 and 80) is found in the specification at page 24, lines 1-4, page 26,  lines 23-24 and  page 27, lines 7-9. Regarding the written description requirement, it is noted that the claimed sequences require a 100 amino acid segment that contains Thr 18, Thr 197, Ser 178, Val 233 and Met 196 of SEQ ID NO: 1. These amino acids are contained in the active site of MTAP. Further, the MTAP crystal structure  and the influence  of the structure on substrate binding and catalysis is reported by Appleby (cited in the IDS filed 11/3/2021, citation C4). Thus, this provides for a structure function relationship for enzyme activity  to support the limitation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN M HANLEY/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        .